OPINION
WOODLEY, Presiding Judge.
The offense is robbery; the punishment, 20 years.
Trial was prior to the effective date of the 1965 Vernon’s Ann.Code of Criminal Procedure before a jury on a plea of not guilty, the allegations as to the use of firearms having been abandoned and dismissed.
Motion for new trial was filed and sentence was not pronounced until April 1,. 1966. Notice of appeal was given and noted in the sentence.
The record on appeal was approved by the-trial judge on December 2, 1966, and final order refusing to allow appellant to withdraw his notice of appeal and grant a new trial, and directing the clerk to promptly transmit the record to this court, was entered on March 3, 1967.
An examination of the record reflects no ground for reversal and presents no claim of error which warrants discussion.
The judgment is affirmed.